                                                                                           Seyfarth Shaw LLP
                                                                                            620 Eighth Avenue
                                                                                     New York, New York 10018
                                                                                              T (212) 218-5500
                                                                                              F (212) 218-5526

                                                                                           jegan@seyfarth.com
USDC SDNY                                                                                     T (212) 218-5291
DOCUMENT
                                                                                             www.seyfarth.com
ELECTRONICALLY FILED
DOC #:                                          March 12, 2020
DATE FILED: 3/13/2020

      VIA ECF

      Hon. Mary Kay Vyskocil
      United States District Court Judge
      United States District Court
      Southern District of New York                       3/13/2020
      500 Pearl Street, Room 2230
      New York, NY 10007

               Re:   Guglielmo v. Anixter Inc.,
                     Civil Action No.:1:20-cv-00022-MKV (S.D.N.Y.)

      Dear Judge Vyskocil:

             This office represents Defendant Anixter Inc. (“Defendant”) in the above-referenced
      matter. We write, with Plaintiff’s consent, to respectfully request an extension of Defendant’s
      deadline to respond to the Complaint, which is presently March 18, 2020. This is the first
      request for an extension of this deadline.

             By way of background, Plaintiff filed the Complaint on January 3, 2020. (ECF No. 1.)
      On January 6, 2020, Judge Valarie Caproni stayed Defendant’s time to move against or answer
      the Complaint until the date of the Initial Pretrial Conference, which is scheduled for May 8,
      2020. (ECF No. 5.) On February 25, 2020, the Court lifted the stay of Defendant’s time to
      answer or respond to the Complaint and ordered that Defendant respond to the Complaint on or
      before March 18, 2020. (ECF No. 9.)

              Defendant respectfully requests an extension of the time to respond to the Complaint, up
      to and including April 17, 2020. The reason for this request is to provide Defendant with
      additional time to investigate the allegations and explore a potential early resolution with
      Plaintiff. The parties have commenced settlement discussions as of the date of this writing. The
      undersigned has communicated with counsel for Plaintiff, and Plaintiff consents to the request.
      We submit this request in good faith and not to cause undue delay. The proposed extension will
      not affect any other scheduled dates.

              We thank the Court for its time and attention to this matter, and for its consideration of
      this request.




      62212068v.1
                                                                     Hon. Mary Kay Vyskocil
                                                                             March 12, 2020
                                                                                     Page 2


                                           Respectfully submitted,

                                           SEYFARTH SHAW LLP

                                           /s/ John W. Egan

                                           John W. Egan
cc:      All counsel on record (via ECF)




62212068v.1
